West, J.
Concurring.
My view in this case is that the answer sets up and the demurrer admits sufficient defects in the transcript of the record, as pointed out in the opinion, to warrant the clerk’s refusal to certify it, and I therefore concur in the conclusion reached. It is of course true that the construction and meaning of a pleading, a contract or other instrument involved in litigation and presented for interpretation may depend upon its punctuation and it may be vital to an intelligent consideration of the case by an appellate court that such instrument be precisely reproduced in every detail in the transcript, but it seems to me hardly necessary to say now that if the clerk finds that the attorney or person preparing the transcript of the record has omitted to dot an “i” or has misplaced a comma, he will likewise be justified in refusing to certify the record, since the defects pointed out in this case are much more patently material than these.
Whitfield, J., concurs in this opinion.